Citation Nr: 1224459	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-42 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar stenosis (hereinafter "low back disability").

2.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. B. Armstrong, Associate Counsel




INTRODUCTION

The Veteran had active duty from April 1967 to November 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that increased the Veteran's rating for low back disability to 10 percent and granted service connection for right lower extremity radiculopathy rated 10 percent, both effective November 30, 2005 (the Veteran's date of claim).  An interim September 2009 rating decision increased the low back rating to 20 percent, effective November 30, 2005.  A notice of disagreement (NOD) was received in May 2007, a statement of the case (SOC) was issued in September 2009, and a substantive appeal was received in October 2009.  

The Board notes here that a separate 40 percent rating has been assigned for left lower extremity radiculopathy with left foot drop associated with the service-connected low back disability.  However, this issue is not in appellate status.  Only the ratings for the low back disability and the right lower extremity radiculopathy are addressed in the following decision. 


FINDINGS OF FACT

1.  The Veteran's low back disability is not shown to have been manifested by limitation of forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis of the entire thoracolumbar spine at any time during the appeal period; incapacitating episodes of intervertebral disc syndrome (IDS) were not shown.    

2.  The Veteran's right lower extremity radiculopathy is not shown to have resulted in impairment approximating more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent is not warranted for the Veteran's low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5238 (2011).

2.  A rating in excess of 10 percent is not warranted for the Veteran's left lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). A September 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in August 2009.  That examination is adequate as the examiner expressed familiarity with the history of the Veteran's disability, and conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

      General Legal Criteria and Factual Background

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection or if factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has reviewed all evidence in the claims file, and in the Veteran's "Virtual VA" electronic claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

A February 2006 VA Emergency Room record notes that the Veteran fell on icy steps and landed on his left side around the L4/L5 area, with pain traveling to the right side of the spine.   Strength was equal in all extremities except the left foot with sensation to touch within normal limits except the left lower extremity less than the right lower extremity.  Straight leg raising was negative bilaterally.

A February 2006 VA podiatry record notes that neurological examination of the lower extremities was intact to light touch bilaterally with 5/5 muscle strength. 

On June 2006 VA examination the Veteran reported that he walked with a cane since his back surgery in 1997 and could walk only one block and could not do any formal exercise.  He had chronic numbness and tingling of his feet.  The diagnosis was chronic low back pain with history of lumbar stenosis and spinal surgery.  

On June 2006 VA neurological examination the Veteran reported significant lower back pain since 1997 with persistent shooting pains and weakness in both legs.  He could walk less than a block and stand for 45 minutes.  The numbness in his feet was intermittent.  Right foot strength was 5/5 with brisk 3+ reflexes and no coldness noted.  There was a subjective decrease in touch and vibratory sense in the feet although it was difficult to document the Veteran's dermatomal or nerve root distribution for the sensory loss.  His gait was normal base with a cane.  The impression was lumbar stenosis status post laminectomy in 1997.

On October 2006 VA examination the Veteran reported that he had low back pain which was rated 8/10 when he was on his feet and at other times varied between 2 and 8/10.  He had achy dull pain which was sharp when severe, although he did not currently take medications.  He did not wear a back brace but used a cane to walk.  He fell two to three times per day, could walk two blocks, but could not run.  He could not go up more than flight and a half or stairs or stand for more than 45 minutes.  The Veteran indicated that he could not climb stairs, stand, or walk which was required in his previous teaching position, and that he gave it up four years ago.  On examination the Veteran could stand on his toes and heels using a cane and could walk on his toes but not his heels.  There was no tenderness or spasm of the lumbosacral muscles.  Forward flexion of the lumbar spine was to 85 degrees, extension was to 20 degrees, right and left lateral bending to 30 degrees, and right and left lateral rotation to 30 degrees, all with pain.  There were no incapacitating episodes.  There was no additional functional impairment due to pain, pain with repeated use, weakness, fatigability, lack of endurance, and incoordination.  He reported constant numbness in his feet without pain.  There was no muscle wasting in the right leg with brisk reflexes bilaterally.  Sensation to pinprick and light touch was present and equal bilaterally.  The diagnosis was lumbosacral spine stenosis and radiculopathy of the right lower extremity.  The examiner noted that there were no incapacitating episodes or radiation of pain with no neurologic effects on usual occupation or daily activity.

A September 2007 VA outpatient treatment record notes that the Veteran reported no new lower extremity symptoms or bowel or bladder problems.  Motor examination revealed 5/5 strength in the right lower extremity with equal reflexes bilaterally and decreased pinprick sensation over the bilateral distal legs below the mid-calf with proprioception intact.  

A January 2008 VA outpatient treatment record notes that the Veteran had 5/5 motor strength in the right lower extremity. With absent deep tendon reflex at the ankles.

An April 2009 VA outpatient treatment record notes that the Veteran reported numbness/tingling in the right lateral foot which had increased since December 2008.  He had low back pain rated 3-10/10, but managed it.  

In March 2008 an SSA disability CD-ROM was received.  An included report notes that the Veteran reported that seizure disorder, lumbar stenosis, and foot drop limited his ability to work.  He was unable to stand for more than six minutes, walk for long periods or up and down stairs, and was unable to lift.  He noted that he worked fewer hours and his attendance was limited due to constant pain.  Also included was a June 2006 VA outpatient treatment record noting that the Veteran complained of non-radiating low back pain which had worsened after a fall and tingling in the bilateral feet.  The Veteran denied incontinence.  Motor examination revealed 5/5 strength in the right lower extremity with patchy decreased sensation of the medial aspect of the right lower extremity.  A December 2007 SSA examination notes that the Veteran had constant low back pain currently without any radiation and had frequent falls as a result of left foot drop.  He denied bowel of bladder incontinence.  Range of motion of the Veteran's right ankle was normal and he had flexion of the lumbar spine to 70 degrees and extension to 10 degrees with antalgic gait.  He needed a cane to ambulate 50 feet.  The Veteran had strength of 5/5 in the lower extremities.  

On August 2009 VA examination the Veteran reported achy pain in the lumbosacral spine rated 4-10/10, occurring four to five times a week which could last all day and night and when sitting, standing, lying down, and walking.  He also reported pain shooting down the right thigh to his leg.  He did not report any flare-ups and did not take pain medications due to constipation.  He reported that he was unsteady on his feet and had a tendency to fall several times per day and used a cane to walk.  He had no bowel or bladder dysfunction, could walk one block, climb one flight of stairs, and could stand for 15 minutes.  He had restricted mobility and stated that his physical activity was gradually getting worse; with activities of daily living somewhat limited (i.e. he had difficulty putting on shoes and socks, but was able to manage).  He was not working.  His daily activities were restricted in that he could only lift and carry about 20 pounds.  Examination of the lumbar spine revealed tense but nontender paraspinal muscles.  Range of motion testing revealed forward flexion to 45 degrees, extension to 10 degrees, bilateral lateral bending to 20 degrees, and bilateral rotation to 25 degrees, all with limitation by pain and stiffness.  There was no additional functional impairment due to pain, pain on repeated use, weakness, fatigue, lack of endurance, incoordination, or flare-up.  There was no muscle atrophy and the Veteran's strength was 5/5.  Examination of the lower extremities revealed present and equal reflexes in the knees and ankles, with sensation to pinprick and light touch present in the right leg.  Monofilament examination in the right foot was intact.  The diagnosis was degenerative disk disease (DDD) of the lumbar spine with stenosis and bilateral radiculopathy, left worse than right.  The examiner noted that ranges of motion during passive, active, and repetitive motion were the same and that there were no incapacitating episodes or radiation of pain with no neurologic effects on usual occupation or daily activity.  The examiner noted that the Veteran's lumbar stenosis prevented him from working as a pilot or policeman, but that he could perform light desk type work.         

	Low back rating

The Veteran's service-connected low back disability has been diagnosed as degenerative disc disease (DDD) with lumbar stenosis and may be rated under Code 5238 (for spinal stenosis) or Code 5243 (for intervertebral disc syndrome (IDS)). Code 5243 provides for rating under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) (as does Code 5238); or based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation. The normal combined range of the thoracolumbar spine is to 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

Rating IDS under the formula for rating based on incapacitating episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes if such episodes had a total duration of at least four weeks but less than six weeks, during the past 12 months.  A 60 percent (maximum) rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) following Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more of less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

As noted above, an interim September 2009 rating decision increased the low back rating to 20 percent, effective November 30, 2005 (the Veteran's date of claim). Accordingly, the Board will look to the criteria that would provide for at least the next higher (40 percent rating) during the appeal period.

The medical evidence of record does not show (nor does the Veteran allege) that during the appeal period his low back disability has been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or ankylosis (favorable or unfavorable) of the entire thoracolumbar spine.  Forward flexion on VA examinations was to 85 degrees on October 2006 VA examination, to 70 degrees on December 2007 SSA examination, and to 45 degrees on August 2008 VA examination, without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss of range of motion on repetitive testing.  The Board's review of the medical reports reveals that the reported ranges of motion reflect the point where motion is limited by pain.  The examiners expressly found no additional limitation of function due to pain.  DeLuca.  Further, there are no findings, notations, or allegation by the Veteran that the spine is ankylosed. Consequently, the next higher (40 percent) rating under the General Formula criteria is not warranted at any time during the appeal period.

It is also not shown nor alleged that at any time during the appeal period the Veteran was placed on bed-rest by a medical provider.  VA treatment records are silent for any periods of physician prescribed bed rest during the appeal period and examinations have not noted incapacitating episodes requiring such.  Consequently, a higher rating based on incapacitating episodes is not warranted.  

Additionally, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected low back disability. Here, the service connection has been established and a 10 percent rating assigned for neurological impairment of the right lower extremity as a manifestation of low back disability (and, as discussed below, no higher rating for the disability is warranted), and the Veteran currently receives the maximum 40 percent schedular rating for left lower extremity radiculopathy with foot drop.  The medical evidence does not support a finding that the Veteran has any other additional separately ratable neurological manifestation(s) of his low back disability.  In this regard, the Veteran has not complained of any neurological symptoms, associated with back pain, other than those associated with the lower extremities already service-connected; bowel or bladder involvement due to the low back disability are not shown or alleged.
 
In summary, a rating in excess of 20 percent for the Veteran's low back disability is not warranted at any time during the appeal period under any of the applicable rating criteria.  The Board has considered the Veteran's statements regarding pain and the effect of the low back disability on his daily life.  However, the current 20 percent rating contemplates the degree of impairment shown by the evidence during the entire period covered by this appeal.  To the extent that the Veteran may be arguing that a 20 percent rating is not reasonable given his symptoms, the Board can only stress that it is bound to apply the regulatory rating criteria.  Should the low back disability increase in severity in the future, the Veteran may file a new claim for an increased rating. 

	Right lower extremity radiculopathy rating

The Veteran's right lower extremity radiculopathy has been rated 10 percent, under Code 8520 (for mild impairment of the sciatic nerve).  Incomplete paralysis of the sciatic nerve warrants a 20 percent rating when moderate, a 40 percent rating when moderately severe, and a 60 percent rating when severe, with marked muscular atrophy.  38 C.F.R. § 4.124a, Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board observes that the words, "slight," "moderate," and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

As noted, while the Veteran clearly has neurological impairment of the right lower extremity, the impairment is sensory only.  On examinations the Veteran described numbness and tingling.   However, there was no objective evidence of weakness and motor and reflex testing were essentially normal.  Strength testing of the right lower extremity was 5/5 on all occasions observed with good reflexes (although absent on one occasion); sensation to pinprick and light touch was present on most occasions (although occasionally reduced sensation (sensory impairment) was noted).  The October 2006 and August 2009 examiners noted that there were no neurologic effects on usual occupation or daily activity.  Based on the foregoing evidence, the Board finds that the Veteran's right lower extremity radiculopathy has been no more than slightly disabling, and a rating in excess of 10 percent under Code 8520 is not warranted at any time during the appeal period.  

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence of symptoms of and/or impairment due to the low back disability (including neurological manifestations) not encompassed by the schedular ratings assigned.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, a July 2008 rating decision denied entitlement to a total rating based on individual unemployability.  As the Veteran has not since alleged unemployability due to his service-connected low back disability (and associated impairment) and as the August 2009 VA examiner opined that the Veteran could do desk work, the matter has not been re-raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A rating in excess of 20 percent for the Veteran's low back disability is not warranted.  A rating in excess of 10 percent for right lower extremity radiculopathy is not warranted.  The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


